             Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                        :
     HEATHER RICHARDS,                  :
                                        :
                 Plaintiff,             :          CIVIL ACTION NO.
                                        :
          v.                            :
                                        :
     ALTERNATIVE COUNSELING             :          PLAINTIFF REQUESTS TRIAL BY JURY
     ASSOCIATES, INC.; MICHAEL          :
     GREENBURG (individually); PATTY    :
     DAVIDSON (individually); KATHLEEN :
     CURTIN (individually); EDWARD      :
     LEONARD (individually); and BRENDA :
     THARP (individually)               :
                                        :
                 Defendants             :
                                        :

         Plaintiff, HEATHER RICHARDS, by and through undersigned counsel hereby files this

Civil Action Complaint against Defendants ALTERNATIVE COUNSELING ASSOCIATES,

INC.,    MICHAEL      GREENBURG         (individually),   PATTY    DAVIDSON       (individually),

KATHLEEN CURTIN (individually), EDWARD LEONARD (individually), and BRENDA

THARP (individually) (collectively “Defendants”) and avers the following:

                                           PARTIES

1.       PLAINTIFF HEATHER RICHARDS (hereinafter also referred to as “PLAINTIFF”) is an

individual, African American female who is a resident of the Commonwealth of Pennsylvania.

2.       At all times material, Defendant, ALTERNATIVE COUNSELING ASSOCIATES, INC.,

(hereinafter also referred to as “Defendant ACA”), was and still is a miscellaneous corporation

organized and existing by virtue of the laws of the Commonwealth of Pennsylvania with its

principal place of business located at 438 E. High Street, Pottstown, PA 19464.

3.       Defendant ACA is a drug treatment and therapy center.
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 2 of 21




4.     Defendant MICHAEL GREENBURG (hereinafter also referred to as “Defendant

GREENBURG”) was and is still employed by Defendant ACA in an executive capacity.

5.     Defendant Greenburg is a Caucasian male.

6.     At all relevant times Defendant GREENBURG maintained supervisory authority over

PLAINTIFF and all other staff of Defendant ACA including the Executive Director.

7.     Defendant PATTY DAVIDSON (hereinafter also referred to as “Defendant DAVIDSON”)

was employed by Defendant ACA as the Executive Director until such point that she separated

from the position and was replaced by Defendant KATHLEEN CURTIN.

8.     Defendant DAVIDSON is a Caucasian female.

9.     At all relevant time Defendant DAVIDSON maintain supervisory authority over

PLAINTIFF.

10.    Defendant KATHLEEN CURTIN (hereinafter also referred to as “Defendant CURTIN”)

was and still is employed by Defendant ACA as the Executive Director.

11.    Defendant CURTIN is a Caucasian female.

12.    At all relevant times after her start date, Defendant CURTIN held supervisory authority

over PLAINTIFF.

13.    Defendant EDWARD LEONARD, (hereinafter also referred to as “Defendant

LEONARD”) was and still is employed by Defendant ACA as a Counselor.

14.    Defendant LEONARD is a Caucasian male.

15.    At all times material, Defendant LEONARD held supervisory authority over PLAINTIFF.

16.    Defendant BRENDA THARP, (hereinafter also referred to as “Defendant THARP”) was

and still is employed by Defendant ACA as an Administrative Assistant.

17.    Defendant THARP is a Caucasian female.



                                              2
             Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 3 of 21




18.    At all times material, Defendants were the joint employers of PLAINTIFF. At all times

relevant to this civil action Defendants were the joint employers of PLAINTIFF.

                                    NATURE OF THE CASE

19.    Plaintiff complains pursuant to Section 1981, Title VII of the Civil Rights Act of 1964, as

codified, 42 U.S.C. §§ 2000e to 20003-17 (amended in 1972, 1978, by the Civil Rights Act of

1991, Pub. L. No. 102-166) (“Title VII”); 42 U.S.C.; the Pennsylvania Human Relations Act, as

amended, 43 P.S. §§ 951, et. seq. (“PHRA”), under the laws of the Commonwealth and seeks

damages to redress injuries Plaintiff suffered as a result of Defendants’ discrimination, harassment,

retaliation and the hostile work environment which ultimately led to Plaintiff’s unlawful

termination from Plaintiff’s employment for Defendants.

                                 JURISDICTION AND VENUE

20.    This action involves a Question of Federal Law under Section 1981, Title VII of the Civil

Rights Act of 1964. The honorable Court also has supplemental jurisdiction over the

Commonwealth Law Causes of Action.

21.    Venue is proper in the Eastern District of Pennsylvania as PLANTIFF was employed by

Defendants and worked in the Montgomery County, Pennsylvania where the discrimination,

harassment and hostile work environment complained of occurred.

22.    On or around September 14, 2020, PLAINTIFF filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) against Defendants as set forth herein.

PLAINTIFF’s Charge of Discrimination was dual filed with the Pennsylvania Human Relations

Commission (“PHRC”).

23.   On or about November 30, 2020 the EEOC sent a Dismissal and Notice of Rights to

PLAINTIFF by regular mail.



                                                 3
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 4 of 21




24.    This action is hereby commenced within ninety (90) days of receipt of the Dismissal and

Notice of Rights.

25.    PLAINTIFF’s PHRA claims are still pending before PCHR because less than one year has

elapsed since Plaintiff filed her PHRA.

26.    After the one year waiting period has elapsed on PLAINTIFF’s PHRA claim, PLAINTIFF

will amend her complaint to assert the newly ripened causes of action under the PHRA against the

parties referenced above. See Fed. R. Civ. P. 15(a) (Courts “freely give leave to amend when

justice so requires”), 15(c) (Amendments “relate back” to the date of the original pleading), and

15(d) (Plaintiffs may “serve a supplemental pleading setting out any transaction, occurrence, or

event that happened after the date of the pleading to be supplemented”).

                                     MATERIAL FACTS

27.   On or about September 20, 2018, PLAINTIFF was hired by Defendant ACA as a monitor.

28.    In December 2019, PLAINTIFF was promoted to the position of Admissions Counselor.

29.    From the commencement of her employment with Defendant ACA, Defendants THARP

and LEONARD spoke to PLAINTIFF in a derogatory and belittling manner.

30.    PLAINTIFF would overhear comments and conversations between Defendants THARP

and LEONARD which were held out in the open, wherein they referred to PLAINTIFF as “stupid,”

“ghetto,” or a “that black bitch,” among other racially insensitive and demeaning remarks.

31.    Defendants THARP and LEONARD went out of their way to make life more difficult for

PLAINTIFF, questioning her admission decisions in a non-constructive manner, refusing to tell

her when a client appeared for admission and hiding office supplies, as examples.

32.    PLAINTIFF repeatedly reported the behavior of Defendants THARP and LEONARD to

DEFENDANT ACA’s then Executive Director Defendant DAVIDSON, but the behaviors were

never addressed.
                                                4
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 5 of 21




33.    Upon information and belief, several other employees complained about the behavior of

Defendants THARP and LEONARD, including all other black employees, but the behaviors were

never addressed or corrected.

34.    In January 2020, the behaviors of Defendants THARP and LEONARD began to extend

beyond passive aggressive remarks and other microaggressions. They began making unsolicited

remarks directly to PLAINTIFF that she was “unqualified” for her position and that she did not

have any authority to decide who was or was not admitted into the facility. As an Admissions

Counselor, such decisions were the primary focus of PLAINTIFF’s position. Again, PLAINTIFF

reported the conversation and that she was being publicly undermined and ridiculed to Defendant

DAVIDSON, and again the behaviors were not addressed.

35.    On February 12, 2020, PLAINTIFF was speaking on the phone to a rehabilitation center

in order to provide information about Defendant ACA’s facilities for a potential client.

DEFENDANT THARP began screaming at PLAINTIFF about a random issue, completely

disregarding that PLAINTIFF was on the phone working and providing crucial client care

information. This behavior substantially interfered with PLAINTIFF’s ability to perform her job.

36.    Later in February 2020, Defendant THARP ordered office supplies, which is her job to do.

She refused to order any supplies for PLAINTIFF and told her to buy her own because she

(Defendant THARP) was not going to provide PLAINTIFF with supplies.

37.    On February 19, 2020, PLAINTIFF again reported Defendant THARP’s behaviors to

Defendant DAVIDSON. She complained that Defendant THARP used racially insensitive

descriptors and epithets to refer to her. She complained that Defendant THARP would overstep

her boundaries and felt that she had the authority to critique PLAINTIFF’s job performance despite

having no skills or training in admissions.



                                                5
             Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 6 of 21




38.     Defendant THARP learned that PLAINTIFF complained about her behavior and

confronted her out in the open, causing a spectacle and open hostility.

39.     After causing a scene, Defendant THARP called Defendant GREENBURG and tried to

report PLAINTIFF for being “aggressive” with her, intentionally painting the trope of an angry

black woman and attempting to have PLAINTIFF disciplined.

40.     In the interim, PLAINTIFF also contacted Michael Greenburg, privately, and reported the

ongoing behaviors of Defendants THARP and LEONARD, hoping that he would address the

matter as her complaints to Defendant DAVIDSON had gone entirely ignored. Defendant

GREENBURG did not return any of PLAINTIFF’s calls.

41.     Upon information and belief, Defendant GREENBURG did speak with Defendant THARP

despite ignoring PLAINTIFF’s requests for an audience.

42.     On February 25, 2020, Defendant THARP and PLAINTIFF were called into a meeting

with Defendant DAVIDSON. Rather than address any of PLAINTIFF’s complaint’s about

Defendant THARP or Defendant LEONARD’s racist remarks, Defendant DAVIDSON reminded

the women of their job descriptions and specific roles so they would hopefully “not step on each

others’ toes” in the future.

43.     On March 16, 2020, PLAINTIFF again reiterated her complaints about Defendant THARP

and Defendant LEONARD’s racist and insensitive commentary and toxic workplace behaviors to

Defendant DAVIDSON. Nothing was done. Again, PLAINTIFF attempted to reach Defendant

GREENBURG and again was ignored.

44.     As the Covid-19 pandemic escalated the office began to implement a Personal Protective

Equipment (“PPE”) policy. Defendant THARP refused to provide PLAINTIFF with any PPE

despite providing the same to clients and other employees.



                                                6
              Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 7 of 21




45.       Defendant THARP refused to provide PPE to any minority employee, providing it only to

Caucasian employees. Upon information and belief, Defendant THARP also refused to provide

PPE to several minority clients, but always provided PPE to Caucasian clients.

46.       Because Defendant THARP refused to provide it, PLAINTIFF was forced to purchase her

own hand sanitizer, Clorox wipes and masks- despite the fact these basic supplies were provided

to Caucasian employees.

47.       On April 13, 2020, Defendant THARP brought a box of masks in from her other employer.

She proceeded to hand them out to Caucasian employees and despite having many to go around,

refused to provide to PLAINTIFF (or any other minority employees) and locked them away.

48.       One of PLAINTIFF’s Caucasian colleagues, Cheryl, noticed Defendant THARP’s conduct

and purchased PLAINTIFF masks herself.

49.       On April 18, 2020, PLAINTIFF was called into work to assist with a difficult client.

PLAINTIFF arrived at work and was discussing the situation with her colleague, Carlos.

Defendant THARP arrived to work and approached PLAINTIFF and Carlos and pulled him away

from PLAINTIFF shouting “I know you and Heather are fucking and she will ruin your life and

your marriage and you need to tell her to leave and if I see her here again I will have you both

fired!”

50.       PLAINTIFF was mortified, humiliated and degraded. She had no romantic relationship

with Carlos. She had come into work on her day off to help with patient at the request of a

colleague. Further, Defendant THARP had no authority to fire anyone.

51.       Again, Defendant THARP created a scene, and created a hostile and toxic environment

that substantially interfered with PLAINTIFF’s ability to perform her job.




                                                7
             Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 8 of 21




52.    On April 25, 2020, PLAINTIFF was at work outside assisting a patient. Defendant THARP

pulled in to work and began texting Carlos that he had better tell PLAINTIFF to leave her job or

she would have them both fired.

53.    On May 18, 2020, Defendant THARP openly refused to order toner for PLAINTIFF’s

printer, despite PLAINTIFF relying on her printer and fax to perform her job. When PLAINTIFF

complained Defendant THARP lied and indicated that it had been ordered, but PLAINTIFF had

to follow up multiple times with Defendant THARP becoming nastier each time. PLAINTIFF was

not supplied with toner until the first week of June.

54.    On May 19, 2020, PLAINTIFF again attempted to raise complaints with Defendant

DAVIDSON. Nothing was done. Again, Defendant THARP caught wind of PLAINTIFF’s report

and publicly started an argument about it. Again, PLAINTIFF attempted to call Defendant

GREENBURG and received no reply.

55.    On May 29, 2020, a going away celebration was held for Defendant DAVIDSON with a

cake. Defendant DAVIDSON had resigned and a celebration was held to send her off. Defendant

THARP was charged with organizing the celebration. She deliberately did not invite PLAINTIFF

and several other minority staff members.

56.    On June 2, 2020, Defendant GREENBURG finally returned PLAINTIFF’s calls.

PLAINTIFF was asked to address the issue with Defendant LEONARD, who was the acting

Executive Director until a replacement was identified. PLAINTIFF would note that Defendant

GREENBURG directed her to deal with her complaints of racism with one of the very same

individuals (Defendant LEONARD) that she had been complaining about.

57.    Defendant THARP overheard PLAINTIFF attempting to address Defendant LEONARD

with a message from Defendant GREENBURG and became irate that PLAINTIFF had spoken

with Defendant GREENBURG. She accosted PLAINTIFF and refused to allow her to speak with
                                                 8
             Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 9 of 21




Defendant LEONARD, again shouting and being belligerent. Defendant THARP was so out of

control that Defendant LEONARD told her to take the rest of the day off to “relax.”

58.     After Defendant THARP left, PLAINTIFF tried to address the issue, along with the other

issues with Defendants THARP and LEONARD directly with Defendant LEONARD as she had

been directed to do. She asked to have a witness present to the conversation.

59.     PLAINTIFF brought along a witness, Gerald Jackson, who is also African American.

Defendant LEONARD refused to speak to PLAINTIFF, telling her he would not be “attacked”

and would not have a conversation with a witness.

60.     Defendant LEONARD accused Gerald Jackson, who was simply standing there quietly, of

“attacking” him.

61.     Notably, despite her aggressive and belligerent behavior, Defendant THARP was never

accused of “attacking” anyone and was told to go home and “relax.” When Defendant LEONARD

was approached calmly by PLAINTIFF and Mr. Jackson he accused them of “attacking” him and

openly refused to speak to two of his black colleagues.

62.     On June 5, 2020, realizing nothing was going to be done about the behaviors of Defendants

THARP and LEONARD, PLAINTIFF contacted the EEOC, completed the intake questionnaire

(Inquiry Number 530-2020-04036) and made and appointment to file a charge. She also contacted

the NAACP Pottstown chapter.

63.     Defendant CURTIN began as Defendant ACA’s Executive Director on or about June 8,

2020.

64.     On June 8, 2020, PLAINTIFF requested a meeting with Defendant CURTIN. She reported

the ongoing discrimination and harassment she had been suffering and informed Defendant

CURTIN she had filed with the EEOC and NAACP.



                                                9
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 10 of 21




65.    Defendant CURTIN told her she would form her own opinions and made no further

statements or assurances.

66.    Later that day, PLAINTIFF overheard Defendants THARP and LEONARD telling

Defendant CURTIN that PLAINTIFF should be fired and needed to go.

67.    On June 16, 2020, a new patient arrived onsite and no one informed PLAINTIFF so she

could walk him through the admissions process. DEFENDANT LEONARD performed the

admissions protocols with the patient without informing PLAINTIFF he was there.

68.    PLAINTIFF came into the lobby looking for the patient and was ignored. The patient had

to inform her he had already spoken with Defendant LEONARD, making PLAINTIFF appear

disorganized and unprofessional.

69.    PLAINTIFF assigned the patient to an apartment and asked to have him escorted there.

She was stopped by Defendant CURTIN who said Defendants LEONARD and THARP wanted

new patients assigned to a different building and she had agreed to this change in protocol.

70.    PLAINTIFF asked why she was not advised so she could implement the changes while

doing the admissions paperwork and was chastised by Defendant CURTIN. Again, information

was being deliberately withheld from her impeding her ability to do her work effectively.

71.    Later in the day on June 16, 2020, PLAINTIFF approached Defendant CURTIN about the

information being withheld and to remind her she had filed numerous complaints about Defendants

THARP and LEONARD and their discriminatory behavior towards her. She asked if Defendant

CURTIN would address her complaints. Defendant CURTIN stated, “I’ll get to it when I get to it”

and dismissed PLAINTIFF.

72.    Later that day Defendant CURTIN called PLAINTIFF into her office and terminated her.

73.    Defendant CURTIN told her it was because she did not have the educational prerequisites

for the position, despite having worked for Defendant ACA for nearly two years.
                                                10
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 11 of 21




74.    PLAINTIFF informed Defendant CURTIN that earlier in 2020 the Department of Drug

and Alcohol programs had audited Defendant ACA and specifically noted that PLAINTIFF was

qualified for her position.

75.    PLAINTIFF asked if this had anything to do with her contacting the EEOC or the NAACP.

Defendant CURTIN indicated she had made her decision, ignoring the question.

76.    Defendant CURTIN told PLAINTIFF to gather her belongings and leave.

77.    PLAINTIFF immediately went to her office and began packing her things. Mr. Jackson

watched her pack. According to Defendant ACA’s policies upon separation an employee is to be

observed while packing their belongings.

78.    PLAINTIFF told Mr. Jackson what had happened while she was packing.

79.    Not even five minutes later, Defendant CURTIN left her office, stormed into PLAINTIFF’s

office and told PLAINTIFF that PLAINTIFF and Mr. Jackson that PLAINTIFF needed to leave

immediately because she (Defendant CURTIN) felt “threatened.”

80.    PLAINTIFF had just left Defendant CURTIN’s office and was in her own office speaking

with Mr. Jackson and packing. It had not been five minutes since she had left Defendant CURTIN’s

office and she had had no further contact with Defendant CURTIN after leaving her office. In fact,

Defendant CURTIN sought out PLAINTIFF and her black co-worker to tell them she was

threatened by their presence.

81.    PLAINTIFF would note that George Floyd’s death occurred on May 25, 2020, and that

protests and riots had been occurring for weeks and racial tensions around the country, particularly

when it pertained to law enforcement, were at an all-time high.

82.    Upon information and belief, Defendant CURTIN was aware of this widely reported

incident and subsequent consequences.



                                                11
              Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 12 of 21




83.    Despite PLAINTIFF following all protocols after her wrongful termination including

having a colleague observe her pack her desk, and having been at it for a mere five minutes,

Defendant CURTIN followed her, declared she “felt threatened,” and stated she was going to call

the police.

84.    PLAINTIFF, nor Mr. Jackson, had threatened Defendant CURTIN.

85.    PLAINTIFF and Mr. Jackson followed the handbook protocols following a separation.

86.    PLAINTIFF was in her office just herself and Mr. Jackson, physically nowhere near

Defendant CURTIN, when Defendant CURTIN ridiculously proclaimed she was being threatened

by the only two black people in the office and then subsequently threatened to call the police.

87.    Upon information and belief, Defendant Curtin did, in fact, call the police.

88.    PLAINTIFF would note that at the end of May 2020 the Amy Cooper incident occurred

wherein a white woman threatened to call the police against a black man simply because he wanted

her to leash her dog- using the fact that she was white and he was black to threaten to

inappropriately weaponize the police force.

89.    Upon information and belief Defendant CURTIN was aware of this widely reported

incident.

90.    Upon terminating PLAINTIFF, PLAINTIFF was instructed to get her things and go. She

was not instructed at any point to immediately leave the building.

91.    PLAINTIFF went to her office to “get her things and go” and had been there for less than

10 minutes when she was accosted by Defendant CURTIN.

92.    Defendant CURTIN, a Caucasian female, inappropriately called the police on PLAINTIFF.

93.    Due to recent events and Defendant CURTIN’s wildly inappropriate and racist behavior of

contacting the police department upon two black employees, PLAINTIFF felt scared, threatened

and humiliated and left the premises immediately, without her belongings.
                                                12
             Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 13 of 21




94.    Upon information and belief, the police did report to Defendant’s premises, and were

baffled and angry as to why they had been called in the first place.

95.    As a result of Defendants’ actions, PLAINTIFF felt extremely humiliated, degraded,

victimized, embarrassed and emotionally distressed.

96.    As a result of the acts and conduct complained of herein, PLAINTIFF has suffered and will

continue to suffer the loss of income, the loss of salary, bonuses, benefits and other compensation

which such employment entails, and PLAINTIFF also suffered future pecuniary losses, emotional

pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

losses. PLAINTIFF has further experienced severe emotional and physical distress.

97.    That as a result of Defendants' conduct, the PLAINTIFF was caused to sustain serious and

permanent personal injuries, including but not limited to permanent psychological injuries.

98.    As Defendants' conduct has been malicious, willful, outrageous, and conducted with full

knowledge of the law, PLAINTIFF demands Punitive Damages against all the Defendants jointly

and severally.

99.    PLAINTIFF further claims aggravation, activation and/or exacerbation of any preexisting

condition.

100.   PLAINTIFF claims that Defendants unlawfully discriminated against PLAINTIFF because

of her race, national origin, and because she complained of an opposed the unlawful conduct of

Defendants related to the above protected class.

101.   PLAINTIFF further claims constructive and/or actual discharge to the extent PLAINTIFF

is terminated from PLAINTIFF’s position as a result of the unlawful discrimination and retaliation.

102.   The above are just some examples, of some of the discrimination and retaliation to which

Defendants subjected PLAINTIFF to on a continuous and on-going basis throughout

PLAINTIFF’s employment.
                                                13
               Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 14 of 21




103.    The Defendants have exhibited a pattern and practice of not only discrimination but also

retaliation.

104.    PLAINTIFF claims alternatively that PLAINTIFF is an Independent Contractor, and

PLAINTIFF makes all applicable claims for the above conduct and facts under the applicable law

pertaining to Independent Contractors. Furthermore, in such case, PLAINTIFF claims that

Defendant owed and breached its duty to PLAINTIFF to prevent the harassment, discrimination,

and retaliation and is liable therefore for negligence.

105.    PLAINTIFF claims a continuous practice of discrimination and claims a continuing

violation and makes all claims herein under the continuing violations doctrine.


                                    COUNT I
                    DISCRIMINATION UNDER STATE LAW
          HOSTILE WORK ENVIRONEMENT AND DISPARATE TREATMENT
                       (against corporate Defendants only)

106.    PLAINTIFF hereby incorporates by reference each and every allegation made in the above

paragraphs of this complaint.

107.    PLAINTIFF’S PHRA claims are still pending before the PHRC because less than one year

has elapsed since PHRC assumed jurisdiction over Plaintiff’s Charge.

108.    PLAINTIFF will seek leave to amend this complaint to assert her PHRA claims against the

parties referenced in ¶ 26 above. See Federal R. Civ. P. 159a) (Courts “freely give leave to amend

when justice so requires”), 15(c) (Amendments “relate back” to the date of the original pleading),

and 15(d) (Plaintiff may “serve a supplemental pleading setting out any transaction, occurrence,

or event that happened after the date of the pleading to be supplemented”).

109.    The PHRA § 955 provides that it shall be an unlawful discriminatory practice: "(a) For

any employer because of the race, color, religious creed, ancestry, age, sex, national origin or non-

job related handicap or disability or the use of a guide or support animal because of the blindness,

                                                 14
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 15 of 21




deafness or physical handicap of any individual or independent contractor, to refuse to hire or

employ or contract with, or to bar or to discharge from employment such individual or independent

contractor, or to otherwise discriminate against such individual or independent contractor with

respect to compensation, hire, tenure, terms, conditions or privileges of employment or contract,

if the individual or independent contractor is the best able and most competent to perform the

services required."

110.   Defendants engaged in an unlawful discriminatory practice by discriminating against the

PLAINTIFF because of PLAINTIFF’S race and/or national origin.

111.   The discrimination and harassment described above and incorporated into this Count was

severe and pervasive and created a hostile work environment for PLAINTIFF.

112.   Defendants subjected Plaintiff to discrimination and harassment due to PLAINTIFF’S race

and/or national origin.

113.   Defendants engaged in an unlawful discriminatory practice by unlawfully terminating

PLAINTIFF because of PLAINTIFF’S race and/or national origin.

114.   PLAINTIFF hereby makes a claim against Defendants under all of the applicable

paragraphs of the PHRA § 955.


                                    COUNT II
                  RETALIATION UNDER STATE LAW - RETALIATION
                              (against all Defendants)

115.   PLAINTIFF hereby incorporates by reference each and every allegation made in the above

paragraphs of this complaint.

116.   PLAINTIFF’S PHRA claims are still pending before the PHRC because less than one year

has elapsed since PHRC assumed jurisdiction over Plaintiff’s Charge.




                                               15
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 16 of 21




117.       PLAINTIFF will seek leave to amend this complaint to assert her PHRA claims against

the parties referenced in ¶ 26 above. See Federal R. Civ. P. 159a) (Courts “freely give leave to

amend when justice so requires”), 15(c) (Amendments “relate back” to the date of the original

pleading), and 15(d) (Plaintiff may “serve a supplemental pleading setting out any transaction,

occurrence, or event that happened after the date of the pleading to be supplemented”).

118.   PHRA § 955(d) provides that it shall be an unlawful discriminatory practice: " For any

person, employer, employment agency or labor organization to discriminate in any manner against

any individual because such individual has opposed any practice forbidden by this act, or because

such individual has made a charge, testified or assisted, in any manner, in any investigation,

proceeding or hearing under this act."

119.   Defendants engaged in an unlawful discriminatory practice by discharging, retaliating, and

otherwise discriminating against the PLAINTIFF because of PLAINTIFF’s opposition to the

unlawful employment practices of PLAINTIFF’S employer.

120.   PLAINTIFF reported and opposed the discrimination and harassment and the abusive and

hostile work environment was ratcheted up. PLAINTIFF was subjected to discipline which

includes but is not limited to not being permitted to take lunch breaks and being denied

opportunities to work overtime.
                                   COUNT III
        DISCRIMINATION UNDER STATE LAW – AIDING AND ABETTING…
                  (against individually named Defendants only)

121. PLAINTIFF hereby incorporates by reference each and every allegation made in the above

paragraphs of this complaint.

122. PLAINTIFF’S PHRA claims are still pending before the PHRC because less than one year

has elapsed since PHRC assumed jurisdiction over Plaintiff’s Charge.



                                               16
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 17 of 21




123. PLAINTIFF will seek leave to amend this complaint to assert her PHRA claims against the

parties referenced in ¶ 26 above. See Federal R. Civ. P. 159a) (Courts “freely give leave to amend

when justice so requires”), 15(c) (Amendments “relate back” to the date of the original pleading),

and 15(d) (Plaintiff may “serve a supplemental pleading setting out any transaction, occurrence,

or event that happened after the date of the pleading to be supplemented”).

124.   PHRA § 955(e) provides that it shall be an unlawful discriminatory practice: " For any

person, employer, employment agency, labor organization or employee, to aid, abet, incite, compel

or coerce the doing of any act declared by this section to be an unlawful discriminatory practice,

or to obstruct or prevent any person from complying with the provisions of this act or any order

issued thereunder, or to attempt, directly or indirectly, to commit any act declared by this section

to be an unlawful discriminatory practice."

125.   Defendants engaged in an unlawful discriminatory practice in violation of PHRA §955(e)

by committing assault and battery, aiding, abetting, inciting, compelling and coercing the

discriminatory conduct.

126.   The individually named Defendants took active part by aiding, abetting, compelling, and

inciting the discrimination and harassment described in detail above.

127.   Any individuals who may not have had direct supervisory authority over PLAINTIFF are

still subject to individual liability under this section as they actively took unlawful action against

PLAINTIFF pursuant to the direction, instruction, and sanctioning of individuals with direct

supervisory authority over PLAINTIFF.

128.   Individuals without supervisory authority act with supervisory authority when they carry

out unlawful discriminatory conduct at the direction and with the express authorization of

individuals with supervisory authority.


                                                 17
           Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 18 of 21




                                           COUNT IV
                                   UNDER FEDERAL LAW
                                      S.C. SECTION 1981
                                 (against all named Defendants)

129.   PLAINTIFF hereby incorporates by reference each and every allegation made in the above

paragraphs of this complaint.

130. 42 USC Section 1981 states in relevant part as follows:

                    (a) Statement of equal rights All persons within the jurisdiction of the
            United States shall have the same right in every State and Territory to make
            and enforce contracts, to sue, be parties, give evidence, and to the full and
            equal benefit of all laws and proceedings for the security of persons and
            property as is enjoyed by white citizens, and shall be subject to like
            punishment, pains, penalties, taxes, licenses, and exactions of every kind, and
            to no other. (b) “Make and enforce contracts” defined for purposes of this
            section, the term “make and enforce contracts” includes the making,
            performance, modification, and termination of contracts, and the enjoyment
            of all benefits, privileges, terms, and conditions of the contractual
            relationship. 42 U.S.C.A. § 1981.

131.   PLAINTIFF was discriminated against by Defendants because of her race as provided

under 42 USC Section 1981 and has suffered damages as set forth herein.

132. PLAINTIFF claims unlawful retaliation under 42 U.S.C. 1981 due to Defendant’s

termination her employment due to her race and/or national origin.

133. PLAINTIFF also claims unlawful retaliation under 42 U.S.C. 1981 for her opposition to

Defendants' unlawful employment practices.

                                  COUNT V
                   DISCRIMINATION UNDER TITLE VII
         HOSTILE WORK ENVIRONMENT AND DISPARATE TREATMENT
                     (against corporate Defendants only)

134.   PLAINTIFF hereby incorporates by reference each and every allegation made in the above

paragraphs of this complaint.

135.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as amended, for relief based upon the
                                            18
            Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 19 of 21




unlawful employment practices of the above-named Defendants. PLAINTIFF complains of

Defendants’ violation of Title VII's prohibition against discrimination in employment based, in

whole or in part, upon an employee's race.

136.   SEC. 2000e-2. [Section 703] states as follows:

               (a) Employer practices
               It shall be an unlawful employment practice for an employer -
               (1) to fail or refuse to hire or to discharge any individual, or otherwise to
               discriminate against any individual with respect to his compensation, terms,
               conditions, or privileges of employment, because of such individual’s race, color,
               religion, sex, or national origin; or
               (2) to limit, segregate, or classify his employees or applicants for employment in
               any way which would deprive or tend to deprive any individual of employment
               opportunities or otherwise adversely affect his status as an employee, because of
               such individual’s race, color, religion, sex, or national origin.

137.   Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et
seq., by discriminating against PLAINTIFF because of her race and/or national origin.

138.   The discrimination and harassment described above and incorporated into Count IV was

severe and pervasive and created a hostile work environment for PLAINTIFF.

139.   Defendants subjected PLAINTIFF to discrimination and harassment due to PLAINTIFF’S

race and/or national origin.

140.   Defendants subjected PLAINTIFF to discrimination and harassment by unlawfully

terminating her employment due to her race and/or national origin.

141.   PLAINTIFF hereby makes a claim against Defendants under all of the applicable

paragraphs of Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., as

amended.


                                           COUNT VI
                               RETALIATION UNDER TITLE VII
                               (against corporate Defendants only)



                                               19
             Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 20 of 21




142.    PLAINTIFF hereby incorporates by reference each and every allegation made in the above

paragraphs of this complaint.

143.    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-3(a) provides

that it shall be an unlawful employment practice for an employer: “(1) to…discriminate against

any of his employees…because [s]he has opposed any practice made an unlawful employment

practice by this subchapter, or because [s]he has made a charge, testified, assisted, or participated

in any matter in an investigation, proceeding, or hearing under this subchapter.”

144.    Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e et

seq. by retaliating against Plaintiff with respect to the terms, conditions, and/or privileges, of her

employment, and/or for wrongfully terminating her employment due to her race and/or national

origin, and because of her opposition to and reporting of the unlawful employment practices of

Defendants.

                                             JURY DEMAND

Plaintiff requests a jury trial on all issues to be tried.

                                        PRAYER FOR RELIEF

        WHEREFORE, PLAINTIFF demands judgment against Defendants, jointly and

severally, in an amount to be determined at the time of trial plus interest, punitive damages,

liquidated damages, statutory damaged, attorney’s fees, costs, and disbursement of action; and for

such other relief as the Court deems just and proper.



                                                   DEREK SMITH LAW GROUP, PLLC



                                                   By:       /s/Erica A. Shikunov___
                                                             Erica A. Shikunov, Esquire

                                                      20
          Case 2:21-cv-00675 Document 1 Filed 02/12/21 Page 21 of 21




                                           1835 Market Street, Suite 2950
                                           Philadelphia, Pennsylvania 19103
                                           Phone: 215.391.4790
                                           Email: erica@dereksmithlaw.com

DATED: February 12, 2021




                                      21
